Citation Nr: 1140104	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-39 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to a service-connected right ankle disability.  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from August 1985 to September 1988 and from November 2005 to August 2006.  The Veteran was also a member of the Air Force National Guard for approximately 20 years until his retirement in May 2009 with periods of active duty for training (ACDUTRA). 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A notice of disagreement was received in July 2007, a statement of the case was issued in October 2007, and a substantive appeal was received in December 2007.  A Board hearing was scheduled in June 2011, but the Veteran failed to appear, and he has not filed a motion requesting a new hearing.    


FINDING OF FACT

The Veteran has been shown to have peripheral neuropathy of the right lower extremity that is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, peripheral neuropathy of the right lower extremity was incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has granted the Veteran's claim for peripheral neuropathy of the right lower extremity, and therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310  were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439   (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for peripheral neuropathy of the right lower extremity.  During his last period of active duty service, the Veteran injured his right ankle, and he is currently service-connected for a right ankle disability.  He separated from active duty service in August 2006, and in November 2006, treatment records indicate that he had reported developing tingling and numbness in his right foot that extended to the right leg.  

The Veteran was also seen in December 2006 at which time a nerve conduction study (NCS) was performed by a private neurologist.  That study showed moderate to severe bilateral axonal type neuropathy, motor and sensory.  A contemporaneous progress note again indicated that results from the NCS showed moderate to severe neuropathy in the lower extremities. 

The Veteran was seen for a follow-up appointment in January 2007.  The assessment was still listed as peripheral neuropathy with a questionable etiology.  

VA treatment records also showed a history of peripheral neuropathy and documented the Veteran's complaints of chronic right ankle pain, numbness, and weakness.  An April 2007 record showed an impression of right paresthesia and indicated that a neurological consultation has been requested; however, a May 2007 EMG was normal.  

The Veteran was afforded a VA general examination in April 2007.  After examining the Veteran and considering the May 2007 EMG, the examiner found no evidence of peripheral neuropathy or sympathetic dystrophy of the right lower extremity.  No further opinion was given.  

Additional VA treatment records also show that idiopathic peripheral neuropathy was considered an active problem.  Moreover, a February 2009 United States Air Force physical evaluation board report indicates that the Veteran was diagnosed with right axonal neuropathy that was incurred during the line of duty.  

Based on the foregoing, the Board notes that the Veteran injured his right ankle in service and was later diagnosed with peripheral neuropathy within four months after his separation from service.  The Veteran has stated that his symptoms actually began during active duty in February 2006.  There is no reason to doubt the credibility of the Veteran's statements that he began experiencing symptoms in service other than a lack of contemporaneous medical evidence documenting such complaints.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 133 (Fed. Cir. 2006).  

In addition, the objective medical evidence does show that the Veteran was diagnosed with peripheral neuropathy of the right lower extremity.  A December 2006 private NCS clearly showed findings of peripheral neuropathy.  Recent VA treatment records and a 2009 physical evaluation board report also document a current diagnosis of peripheral neuropathy.  In fact, the latter report indicated that the disorder was incurred in the line of duty.  

The Board does acknowledge that the April 2007 VA examination found no evidence of peripheral neuropathy.  However, the Board notes that the examiner did not review the claims file, and thus, did not consider the December 2006 private medical report. See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Moreover, as previously discussed, there is other evidence of a current diagnosis regardless of the April 2007 VA examination findings.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issue at hand.  The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current peripheral neuropathy of the right lower extremity is related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for peripheral neuropathy of the right lower extremity is warranted. 


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for peripheral neuropathy of the right lower extremity is granted.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


